

AVAGO TECHNOLOGIES LIMITED
SEVERANCE BENEFIT AGREEMENT


This Severance Benefit Agreement (the “Agreement”) is made and entered into by
and between Hock E. Tan (“Executive”) and Avago Technologies Limited (company
registration number 200510713C), a public company incorporated under the
Singapore Companies Act (the “Company”), effective as of the later of the (i)
the latest date set forth by the signatures of the parties hereto below or (ii)
the date the Company’s shareholders approve this Agreement (the “Effective
Date”). Upon the Effective Date, this Agreement supersedes the change in control
and severance provisions of that certain offer letter agreement between the
Company and Executive, as amended (the “Offer Letter”), in their entirety. In
the event, the shareholders of the Company fail to approve this Agreement at the
Company’s 2014 annual general meeting of shareholders, it shall become void ab
initio, and the change in control and severance provisions of the Offer Letter
shall remain in full force and effect.
R E C I T A L S
A.The Compensation Committee (the “Compensation Committee”) of the Board of
Directors of the Company (the “Board”) recognizes that the possibility of an
acquisition of the Company or an involuntary termination can be a distraction to
Executive and can cause Executive to consider alternative employment
opportunities. The Compensation Committee has determined that it is in the best
interests of the Company and its shareholders to assure that the Company will
have the continued dedication and objectivity of Executive, notwithstanding the
possibility, threat or occurrence of such an event.
B.The Compensation Committee believes that it is in the best interests of the
Company and its shareholders to provide Executive with an incentive to continue
Executive’s employment and to motivate Executive to maximize the value of the
Company upon a Change in Control (as defined below) for the benefit of its
shareholders.
C.The Compensation Committee believes that it is imperative to provide Executive
with severance benefits upon certain terminations of Executive’s service to the
Company and its subsidiaries (collectively, “Avago”) that enhance Executive’s
financial security and provide incentive and encouragement to Executive to
remain with Avago notwithstanding the possibility of such an event.
D.Unless otherwise defined herein, capitalized terms used in this Agreement are
defined in Section 8 below.
The parties hereto agree as follows:
1.    Term of Agreement. This Agreement shall become effective as of the
Effective Date and terminate upon the date that all obligations of the parties
hereto with respect to this Agreement have been satisfied.
2.    At-Will Employment. The Company and Executive acknowledge that Executive’s
employment with Avago is and shall continue to be “at-will,” as defined under
applicable law. If Executive’s employment with Avago terminates for any reason,
Executive shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement.
3.    Change in Control. In the event that the price per Company ordinary share
paid by an acquirer in a Change in Control is equal to or greater than the
minimum share price contingency


-1-

--------------------------------------------------------------------------------




upon which a portion of a performance-based share option or other equity award
would become vested and/or exercisable under the applicable award agreement,
then such minimum share price contingency shall be deemed to have been satisfied
as of immediately prior to the Change in Control. In the event Executive holds
performance-based equity awards that vest based upon the achievement of
performance goals other than average share price, then the performance goals
applicable to such performance-based equity awards shall be deemed satisfied up
to 100% to the extent determined appropriate by the Board, in its sole
discretion, based upon the performance of the Company through the date of such
Change in Control.
4.    Covered Termination Other Than During a Change in Control Period. If
Executive experiences a Covered Termination at any time other than during a
Change in Control Period, and if Executive delivers to the Company a general
release of all claims against the Company and its affiliates in a form
acceptable to the Company (a “Release of Claims”) that becomes effective and
irrevocable within sixty (60) days, or such shorter period of time specified by
Avago, following such Covered Termination, then in addition to any accrued but
unpaid salary, bonus, benefits, vacation and expense reimbursement payable in
accordance with applicable law, Executive shall be entitled to receive
Executive’s base salary at the rate in effect immediately prior to the
Termination Date during the period of time commencing on the Termination Date
and ending on the first (1st) anniversary of the Termination Date. Executive
shall also be entitled to receive an additional amount equal to the lesser of
(i) Executive’s actual cash bonus for the prior year and (ii) Executive’s target
cash bonus for the prior year. Such payments shall be made in substantially
equal installments in accordance with Avago’s standard payroll policies, less
applicable withholdings, with such installments to commence on the sixtieth
(60th) day following the Termination Date with the first installment to include
any amount that would have been paid had installments commenced on the
Termination Date.
5.    Covered Termination During a Change in Control Period. If Executive
experiences a Covered Termination during a Change in Control Period, and if
Executive delivers to Avago a Release of Claims that becomes effective and
irrevocable within sixty (60) days, or such shorter period of time specified by
Avago, following such Covered Termination, then in addition to any accrued but
unpaid salary, bonus, benefits, vacation and expense reimbursement payable in
accordance with applicable law, Avago shall provide Executive with the
following, provided that such payments shall be reduced by any payments which as
of such date have already been made pursuant to Section 4 hereof:
(a)    Severance. Executive shall be entitled to receive Executive’s base salary
at the rate in effect immediately prior to the Termination Date during the
period of time commencing on the Termination Date and ending on the second (2nd)
anniversary of the Termination Date. Executive shall also be entitled to receive
an additional amount equal to the lesser of two hundred percent (200%) of (i)
Executive’s actual cash bonus for the prior year and (ii) Executive’s target
cash bonus for the prior year. Such payments shall be made in substantially
equal installments in accordance with Avago’s standard payroll policies, less
applicable withholdings, with such installments to commence on the sixtieth
(60th) day following the Termination Date and with the first installment to
include any amount that would have been paid had the installments commenced on
the Termination Date.
(b)    Equity Awards. Each outstanding and unvested equity and equity-linked
award that, pursuant to its terms and after giving effect to any deemed
satisfaction of performance goals pursuant to Section 3 vests solely based upon
continued service, including, without limitation, each time-based share option
and restricted share unit award, held by Executive shall automatically become
vested and, if applicable, any forfeiture restrictions or rights of repurchase
thereon shall immediately


-2-

--------------------------------------------------------------------------------




lapse, in each case, with respect to one- hundred percent (100%) of that number
of unvested shares underlying such equity award as of the Termination Date.
6.    Other Terminations. If Executive’s service with Avago is terminated by
Avago or by Executive for any or no reason other than as a Covered Termination,
then Executive shall not be entitled to any benefits hereunder other than
accrued but unpaid salary, bonus, vacation and expense reimbursement in
accordance with applicable law and to elect any continued healthcare coverage as
may be required under COBRA or similar state law.
7.    Limitation on Payments. Notwithstanding anything in this Agreement to the
contrary, if any payment or distribution Executive would receive pursuant to
this Agreement or otherwise (“Payment”) would (a) constitute a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and (b) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall either be (i) delivered in full, or (ii) delivered as to such
lesser extent which would result in no portion of such Payment being subject to
the Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by Executive on an after-tax basis, of the largest payment,
notwithstanding that all or some portion the Payment may be taxable under
Section 4999 of the Code. The accounting firm engaged by Avago for general audit
purposes as of the day prior to the effective date of the Change in Control
shall perform the foregoing calculations. Avago shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder. The accounting firm shall provide its calculations to Avago and
Executive within fifteen (15) calendar days after the date on which Executive’s
right to a Payment is triggered (if requested at that time by Avago or
Executive) or such other time as requested by Avago or Executive. Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon Avago and Executive. Any reduction in payments and/or benefits
pursuant to this Section 7 will occur in the following order: (1) reduction of
cash payments; (2) cancellation of accelerated vesting of equity awards other
than share options; (3) cancellation of accelerated vesting of share options;
and (4) reduction of other benefits payable to Executive.
8.    Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:
(a)    Cause. “Cause” means (i) Executive’s willful refusal to perform in any
material respect Executive’s lawful duties or responsibilities for Avago or
willful disregard in any material respect of any financial or other budgetary
limitations established in good faith by the Board; (ii) Executive’s material
breach of any provision of this Agreement that is not cured upon ten (10) days
notice thereof; (iii) the engaging by Executive in conduct that causes material
and demonstrable injury, monetarily or otherwise, to Avago, including, but not
limited to, misappropriation or conversion of assets of Avago (other than
non-material assets); or (iv) Executive’s conviction of or entry of a plea of
nolo contendere to a felony.
(b)    Change in Control. “Change in Control” shall mean and includes each of
the following:
i.    A transaction or series of transactions (other than an offering of Company
ordinary shares to the general public through a registration statement filed
with the Securities and Exchange Commission) whereby any “person” or related
“group” of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934) (other


-3-

--------------------------------------------------------------------------------




than the Company, any of its subsidiaries, an employee benefit plan maintained
by the Company or any of its subsidiaries or a “person” that, prior to such
transaction, directly or indirectly controls, is controlled by, or is under
common control with, the Company) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Securities Exchange Act of
1934) of securities of the Company possessing more than 50% of the total
combined voting power of the Company’s securities outstanding immediately after
such acquisition; or
ii.    During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Sections 8(b)(i)
or 8(b)(iii) hereof) whose election by the Board or nomination for election by
the Company’s shareholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or
iii.    The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or shares of another entity, in each case other than a transaction:
A.    Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and
B.    After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 8(b)(iii)(B) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or
iv.    The Company’s shareholders approve a liquidation or dissolution of the
Company.
Notwithstanding the foregoing, a “Change in Control” must also constitute a
“change in control event,” as defined in Treasury Regulation §1.409A-3(i)(5).
(c)    Change in Control Period. “Change in Control Period” means the period of
time commencing three (3) months prior to and ending twelve (12) months
following a Change in Control.
(d)    Covered Termination. “Covered Termination” means the termination of
Executive’s employment by Avago other than for Cause, by Executive for Good
Reason, or because of Executive’s death or permanent disability, in each case,
to the extent necessary, that constitutes a “Separation from Service” (as
defined below).


-4-

--------------------------------------------------------------------------------




(e)    Good Reason. “Good Reason” means any of the following: (A) a material
reduction in Executive’s salary (other than as part of a broad salary reduction
program instituted because Avago is in financial distress); (B) a substantial
reduction in Executive’s duties and responsibilities; (C) the elimination or
reduction of Executive’s eligibility to participate in Avago’s benefit programs
that is inconsistent with the eligibility of executive employees of Avago to
participate therein; (D) Avago informs Executive of its intention to transfer
Executive’s primary workplace to a location that is more than 50 miles from the
location of Executive’s primary workplace as of such date; (E) Avago’s material
breach of this Agreement that is not cured within sixty (60) days written notice
thereof; and (F) any serious chronic mental or physical illness of Executive or
a member of Executive’s family that requires Executive to terminate Executive’s
employment because of substantial interference with Executive’s duties at Avago;
provided, that at Avago’s request Executive shall provide Avago with a written
physician’s statement confirming the existence of such mental or physical
illness. Notwithstanding the foregoing, Executive shall not be deemed to have
“Good Reason” under this Agreement unless Executive provides written notice to
Avago of the event or condition giving rise to Good Reason within ninety (90)
days after its initial occurrence, such event or condition continues to exist on
the thirtieth (30th) day following Avago’s receipt of such notice (the “Cure
Period”) and Executive’s resignation is effective within sixty (60) days
following the end of the Cure Period.
(f)    Termination Date. “Termination Date” means the date Executive experiences
a Covered Termination.
9.
Successors.

(a)    Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 9(a) or which
becomes bound by the terms of this Agreement by operation of law.
(b)    Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
10.    Notices. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or one day following mailing via Federal Express or similar
overnight courier service. In the case of Executive, mailed notices shall be
addressed to Executive at Executive’s home address that Avago has on file for
Executive. In the case of the Company or Avago, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of the Company’s General Counsel.








-5-

--------------------------------------------------------------------------------




11.
Confidentiality; Non-Disparagement.

(a)    Confidentiality. Executive hereby expressly confirms Executive’s
continuing obligations to Avago pursuant to Executive’s confidential information
and inventions assignment agreement with the Company (the “Confidential
Information Agreement”).
(b)    Non-Disparagement. Executive agrees that he or she shall not disparage,
criticize or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, shareholders or employees, either
publicly or privately. The Company agrees that it shall not, and it shall
instruct its officers and members of its Board to not, disparage, criticize or
defame Executive, either publicly or privately. Nothing in this Section 11(b)
shall have application to any evidence or testimony required by any court,
arbitrator or government agency.
12.    Dispute Resolution. To ensure the timely and economical resolution of
disputes that arise in connection with this Agreement, Executive and the Company
agree that any and all disputes, claims, or causes of action arising from or
relating to the enforcement, breach, performance or interpretation of this
Agreement, Executive’s employment, or the termination of Executive’s employment,
shall be resolved to the fullest extent permitted by law by final, binding and
confidential arbitration, by a single arbitrator, in Santa Clara County,
California, conducted by Judicial Arbitration and Mediation Services, Inc.
(“JAMS”) under the applicable JAMS employment rules. By agreeing to this
arbitration procedure, both Executive and the Company waive the right to resolve
any such dispute through a trial by jury or judge or administrative proceeding.
The arbitrator shall: (i) have the authority to compel adequate discovery for
the resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (ii) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award.
The arbitrator shall beauthorized to award any or all remedies that Executive or
the Company would be entitled to seek in a court of law. Avago shall pay all
JAMS’ arbitration fees in excess of the amount of court fees that would be
required if the dispute were decided in a court of law. Nothing in this
Agreement is intended to prevent either Executive or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration. Notwithstanding the foregoing, Executive and the Company
each have the right to resolve any issue or dispute over intellectual property
rights by Court action instead of arbitration.
13.
Miscellaneous Provisions.

(a)    Section 409A.
i.    Separation from Service. Notwithstanding any provision to the contrary in
this Agreement, no amount deemed deferred compensation subject to Section 409A
of the Code shall be payable pursuant to Sections 4 or 5 above unless
Executive’s termination of employment constitutes a “separation from service”
with Avago within the meaning of Section 409A of the Code and the Department of
Treasury regulations and other guidance promulgated thereunder (“Separation from
Service”).
ii.    Specified Employee. Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed at the time of his separation from service to
be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code,
to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive prior to the earlier
of (a) the expiration of the six (6)-month period measured from the date of
Executive’s Separation from Service or (b) the date


-6-

--------------------------------------------------------------------------------




of Executive’s death. Upon the first business day following the expiration of
the applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred
pursuant to this Section 13(a)(ii) shall be paid in a lump sum to Executive, and
any remaining payments due under this Agreement shall be paid as otherwise
provided herein.
iii.    Installments. For purposes of Section 409A of the Code (including,
without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), Executive’s right to receive any installment payments
under this Agreement shall be treated as a right to receive a series of separate
payments and, accordingly, each such installment payment shall at all times be
considered a separate and distinct payment.
(b)    Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
(c)    Whole Agreement. This Agreement and the Confidential Information
Agreement represent the entire understanding of the parties hereto with respect
to the subject matter hereof and supersede all prior arrangements and
understandings regarding same, including, without limitation, the change in
control and severance provisions of the Offer Letter.
(d)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of California.
(e)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(f)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.


(Signature page follows)








-7-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties has executed this Severance Benefit
Agreement, in the case of the Company by its duly authorized officer, as of the
day and year set forth below.











AVAGO TECHNOLOGIES LIMITED
(Company Registration Number 200510713C)




By:    /s/ James V. Diller


Title: Chairman of the Board of Directors Date: January 23, 2014








EXECUTIVE





/s/ Hock E. Tan
Hock E. Tan




Date: January 23, 2014






-8-

--------------------------------------------------------------------------------





Broadcom Inc.
1320 Ridder Park Drive San Jose, CA 95131




April 4, 2018




Hock E. Tan
1320 Ridder Park Drive
San Jose, California 95131




Re:    Assumption of Severance Benefit Agreement




Dear Hock E. Tan:


Reference is made to that certain Severance Benefit Agreement entered into
between you and Avago Technologies Limited as of January 23, 2014 and previously
assumed by Broadcom Limited, a public company limited by shares incorporated
under the laws of the Republic of Singapore (“Broadcom Singapore” and such
agreement, (the “Severance Benefit Agreement”). Broadcom Singapore entered into
an Implementation Agreement dated February 28, 2018 with Broadcom Inc., a
Delaware corporation (“Broadcom Delaware”), in connection with which, among
other things, all of the outstanding ordinary shares of Broadcom Singapore were
exchanged for shares of Broadcom Delaware common stock and Broadcom Delaware
became the publicly traded parent company of the Broadcom corporate group (the
“Redomiciliation Transaction”).
In connection with the closing of the Redomiciliation Transaction and in
accordance with Section 9(a) of the Severance Benefit Agreement, Broadcom
Delaware assumed Broadcom Singapore’s obligations under the Severance Benefit
Agreement. Accordingly, all references to Broadcom Singapore or Avago
Technologies Limited in the Severance Benefit Agreement shall be deemed to mean
and refer to Broadcom Delaware, and all references to compensatory equity or
equity-linked awards shall be deemed to mean and refer to compensatory equity or
equity-linked awards covering shares of Broadcom Delaware’s common stock.
Please indicate your receipt and acknowledgment of this letter by signing below.
If you have any questions, please contact Mark Brazeal at (408) 433-6336 and
mark.brazeal@broadcom.com.




(signature page follows)













--------------------------------------------------------------------------------











Very truly yours,




/s/ James Diller Sr.    
James Diller Sr.
Chairman of the Board of Directors






Acknowledged:




/s/ Hock E. Tan    
Hock E. Tan
Date: April 4, 2018




































































(Signature Page to letter Regarding Assumption of Severance Benefit Agreement)





